Hall, Justice.
Appellant was sued on his credit card account in state court, and sought to assert a counterclaim involving personal injury. Since the counterclaim was not within the jurisdiction of that court, appellant sought to enjoin the state court proceedings and to recover damages in the superior court. See Robertson v. Barber, 229 Ga. 553 (193 SE2d 9) (1972). The superior court dismissed the petition for failure to state a claim, and thus denied the equitable relief.
As we interpret the allegations of the complaint, this case is controlled by City Stores Co. v. Henderson, 116 Ga. App. 114 (156 SE2d 818) (1967).

Judgment affirmed.


All the Justices concur, except Marshall, J., who is disqualified.

Curtis R. Richardson, pro se.
Swift, Currie, McGhee & Hiers, Warner S. Currie, Michael H. Schroder, for appellee.